Citation Nr: 0412815	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from July 1980 to October 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran's June 1980 enlistment examination reflects that 
she reported a history of allergy to pollen.  Clinical 
evaluation was negative.  In March 1981, the veteran 
requested medication for allergic rhinitis that she had 
treated each Spring with over-the-counter medications.  The 
physician indicated that an appointment had been made for the 
veteran to see a family practice doctor for allergic 
rhinitis.  The available service medical records contain no 
other mention of any allergies, or of asthma, and the 
veteran's July 1981 separation examination did not mention 
either asthma or allergies.  Her respiratory system was 
described as "normal."

The earliest post-service medical records that are of record 
are dated in May 1987, more than 5 1/2 years after her release 
from service.

Medical records from Grady Memorial Hospital, dated from May 
1987 to June 1989, reflect multiple admissions for acute 
exacerbations of bronchial asthma.  When the veteran was 
hospitalized in May 1987, it was reported that the onset of 
the veteran's asthma was in 1982 and that she was allergic to 
pollen, beef, pork and eggs, and suffered from hay fever.  In 
June 1989, it was noted that the veteran's asthma was of 
"seven years duration."

Treatment records from Snapfinger Medical Center, dated from 
January 1996 to September 2001, reflect that the veteran was 
treated for asthma, allergies, bronchitis, atypical chest 
pain, and hyperventilation syndrome.  In February 1999, the 
veteran was diagnosed with Sino brachial syndrome with 
exacerbation of reactive airway disease.

Treatment records from G. R. Gottlieb, M.D., dated from 
September 2000 to November 2001, reflect that the veteran was 
receiving treatment for allergies and bronchitis.  An October 
2000 letter from Dr. Gottlieb indicates that the veteran had 
a history of asthma and exercise-induced bronchospasm.  
Testing revealed a significant sensitivity to ragweed and 
tree and grass pollens.  In summary, Dr. Gottlieb indicated 
that the veteran had severe asthma, probably made worse by 
her high level of allergy to ragweed.

The veteran has indicated that medical records needed to 
substantiate her claim are missing and may have been 
destroyed.  However, she failed to provide any information 
which would permit VA to search for missing service medical 
records or private medical records.  Clearly, the entry in 
the service medical records dated in March 1981 indicates 
that she was scheduled for an appointment for allergic 
rhinitis but that records of any such appointment are not 
currently of record.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.	The RO should request the veteran 
to provide information concerning 
any treatment she received for 
allergies or asthma prior to 
service, during service, and 
shortly after service.  She 
should be requested to provide 
details concerning the dates and 
places of any such treatment.  
The RO should obtain copies of 
treatment records for the veteran 
from any medical providers she 
identifies, to include an 
additional search for military 
medical records if she indicates 
such treatment.

2.	Thereafter, the veteran should be 
provided an examination by an 
appropriate specialist to 
evaluate her allergies and 
asthma.  The claims folder should 
be made available to the exam-
iner.  The examiner elicit a 
detailed history from the veteran 
as to her allergies and asthma 
and offer an opinion as the 
probable date of onset of the 
allergies and asthma.

3.	The RO then should re-adjudicate 
the veteran's claim in light of 
the evidence added to the record 
since the Statement of the Case 
(SOC).  If any benefit sought on 
appeal remains denied, the 
veteran and her representative 
should be furnished a 
Supplemental SOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

